ORDER AFFIRMING BANKRUPTCY COURT’S DECISION
HANSEN, District Judge.
This matter is before the court on appellant American State Bank’s appeal filed October 15, 1986, from a judgment of the bankruptcy court1 entered October 9,1986, granting defendant First National Bank of Mason City, Iowa’s (now known as Nor-west Bank Mason City, National Association) motion for summary judgment and denying plaintiff American State Bank’s motion for summary judgment, pursuant to the order of the Honorable Robert J. Kres-sel, United States Bankruptcy Judge, entered May 17, 1985. Defendant-appellee First National Bank resists the appellant’s appeal and urges this court to affirm the bankruptcy court. Both sides have filed briefs outlining their arguments.
This court has carefully reviewed the record on appeal and has also carefully studied the briefs filed by the parties. Finding no error in Judge Kressel’s well reasoned opinion, this court determines that it could add little to this case by a separate opinion coming to the same legally warranted conclusions, and accordingly,

It Is Ordered:

1. The decision of the bankruptcy court entered May 17, 1985, is hereby affirmed.
2. The judgment order of the bankruptcy court entered October 9, 1986, is affirmed.
3. The appeal filed October 15, 1986, is dismissed.

. The Honorable Michael J. Melloy, United States Bankruptcy Judge.